Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/203,186 filed on 11/28/2018. Claims 1, 7, and 13 have been amended and claims 1, 7 and 13 are independent claims. Claims 1-5, 7-11, 13-16 have been examined and are pending. 
Applicant’s Remarks and Amendment dated 12/13/2021 have been considered and are persuasive.  Accordingly, claims 1-5, 7-11, 13-16 as according to the amendment (dated 12/13/2021) are allowed. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-11, 13-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 


Another embodiment is related to a digital assistant device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: receiving a biometric sample from a user; converting the biometric sample to a biometric template; scanning for user devices in communication range of the digital assistant device, thereby receiving user device identifiers; transmitting, to a server computer, an authentication request comprising the biometric template and at least one user device identifier; receiving, from the server computer, a cryptogram request message comprising the at least one user device identifier; transmitting, to a user device corresponding to the at least one user device identifier, the cryptogram request message; 
Another embodiment is related to a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: receiving, from a digital assistant device, an authentication request message comprising a biometric template and at least one user device identifier; comparing the biometric template to a stored biometric concurrently with determining if the biometric template corresponds to an account associated with the at least one user device identifier; transmitting a cryptogram request message to the digital assistant device; receiving a cryptogram from the digital assistant device; determining whether or not the cryptogram matches an issued cryptogram previously provisioned to a user device associated with the at least one user device identifier; and if the cryptogram matches the issued cryptogram, then further processing a transaction.
The closest prior art are McDonough et al. (“McDonough,” US 20160057139), Kobres et al. (“Kobres,” US 20160063471) and Skarda et al.  (“Skarda,” US 20200042158) are also generally directed to various aspects of biometric authentication. 
However, none of McDonough, Kobres and Skarda, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “A method comprising: receiving, by a digital assistant device, a biometric sample from a user, the biometric sample being a biometric voice template associated with a voice command; converting, by the digital assistant device, the biometric sample to a biometric template; determining, by the digital assistant device, a task flow and parameters associated with the task flow based at least in part on a speech recognition algorithm that utilizes the biometric sample from the user, the task flow designed to accomplish an inferred intent from the biometric sample and executed by invoking programs, services, and application program interfaces (APIs) that corresponds to the inferred intent; scanning, by the digital assistant device, for user devices in communication range of the digital assistant device, thereby receiving user device identifiers, wherein scanning for the user devices includes scanning for the user devices that are within the communication range of a Bluetooth low energy component of the digital assistant device and that the user devices include a digital wallet application; transmitting, by the digital assistant device to a server computer, a list of the user devices in communication range of the digital assistant device and the user device identifiers of the user devices in communication range of the digital assistant device, wherein the server computer queries a database for registered users associated with the user device identifiers; transmitting, by the digital assistant device to the [[a ]]server computer, an authentication request comprising the biometric template and at least one user device identifier of the user device identifiers that are included in the database for the registered users associated with the user device identifiers, the authentication request corresponding to the determined task flow; receiving, by the digital assistant device from the server computer, a cryptogram request message comprising the at least one user device identifier; Page 2 of 14Appl. No. 16/203,186PATENTAmdt. dated November 12, 2021 Reply to Office Action of August 12, 2021transmitting, by the digital assistant device to user device corresponding to the at least one user device identifier, the cryptogram request message; receiving, by the digital assistant device from the user device, a cryptogram, the cryptogram previously generated by the server computer and transmitted to the user device, the cryptogram generated based on user device information of the user device; and transmitting, by the digital assistant device to the server computer, the cryptogram, wherein the server computer verifies the cryptogram before further processing of a transaction.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439